Citation Nr: 1748170	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and/or as a result of exposure to herbicide agents. 

2.  Entitlement to service connection for gout, to include as secondary to hypertension and/or medication taken for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to March 1970, to include service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In September 2011, the Board remanded the matters on appeal for further development.  Thereafter, in August 2014, the Board denied service connection for hypertension and gout.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's August 2014 decision and remanded it for further consideration.  Subsequently, in June 2015, the Board again remanded the matters on appeal for further development.  

Thereafter, in October 2016, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 regarding the etiology of the Veteran's hypertension, which was obtained in September 2017.  

The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his hypertension is aggravated by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis and cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  In the instant case, the record confirms that the Veteran served in the Republic of Vietnam during the requisite period and, therefore, he is presumed to have been exposed to herbicide agents coincident with such service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii). 

As relevant to the instant case, hypertension is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.  However, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. 
 § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record reflects that the Veteran is a recipient of the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for hypertension.  In this regard, in written correspondences throughout the appeal period and during his May 2011 Board hearing, he contended that he had high blood pressure as a result of military service.  Here, the Veteran noted his poor sleeping and living conditions, including not being able to bathe for extended periods of time and having to fight for food in the mud and rain.  He also contended that his hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  

As an initial matter, the Board finds that the record reflects a current diagnosis of hypertension.  In this regard, such shows that he was first diagnosed with hypertension in 2001 and a March 2016 VA examiner found that such did not manifest within one year of the Veteran's service discharge.  Consequently, presumptive service connection is not warranted. 

However, the Veteran's service treatment records (STRs) are silent as to complaints, treatment, or a diagnosis referable  hypertension.  Furthermore, he has not alleged that any incident coincident with his combat service led to his hypertension.  In fact, the Veteran has only provided a conclusory statement that the conditions of his service in general led to his hypertension.  The STRs reflect that, during a May 1968 pre-induction report of medical history, the Veteran stated that he did not have high or low blood pressure.  His May 1968 pre-induction report of medical examination showed normal heart, and did not show any problems of hypertension.  Moreover, the March 1970 separation examination also revealed no issues with regard to hypertension.  However, as previously noted, the Veteran served in the Republic of Vietnam during the requisite period and, therefore, he is presumed to have been exposed to herbicide agents coincident with such service.  Furthermore, the Veteran is currently service-connected for diabetes mellitus type II, and the following complications: (1) diabetic peripheral neuropathy, right lower extremity, (2) diabetic peripheral neuropathy, left lower extremity, (3) diabetic peripheral neuropathy, right upper extremity, (4) diabetic peripheral neuropathy, left upper extremity, and (5) erectile dysfunction.   

Therefore, the remaining inquiry is whether the Veteran's hypertension is related to his acknowledged in-service exposure to herbicide agents, or caused or aggravated by his service-connected diabetes mellitus.  In this regard, opinions addressing the latter inquiry had previously been sought in July 2008 and September 2009; however, as the examiners did not provide a rationale for their opinions, they are inadequate to decide the instant claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Thus, in light of the inadequacies in the July 2008 and September 2009 VA examiners' opinions, the Board remanded the matters for an addendum opinion in September 2011, which was rendered later that month.  In this regard, the examiner opined that it was less likely as not that the Veteran's service-connected diabetes mellitus had aggravated his hypertension.  As rationale for the opinion, the examiner reported that there were two conflicting responses by the Veteran as to when he was diagnosed and treated for hypertension (i.e., he responded to the July 2008 VA examiner that his hypertension started in 2003; and he responded to her examination in September 2009 that his treatment of hypertension started in the 1990s).  The examiner further reported that, although the Veteran's responses were conflicting, both supported the statement that his hypertension pre-existed his diabetes mellitus; thus, his diabetes mellitus could not have aggravated his hypertension.  Additionally, the examiner indicated that the Veteran's diabetes mellitus had not aggravated his hypertension because of the absence of microalbuminuria.  Here, the examiner noted that as the Veteran was both diabetic and hypertensive, he was at risk for kidney complications; such complication could be determined by the presence of microalbuminuria.  The examiner further noted that a review of the Veteran's laboratory data revealed that the microalbumin levels were not elevated, and the microalbumin/creatinine ration was measured to be normal.  As such, the examiner indicated that there was no evidence of any true microalbumuria, and an inference could be made that the Veteran's diabetes mellitus had not aggravated his hypertension. 

In March 2016, following a review of the Veteran's claims file, a VA examiner opined that it was less likely as not that the Veteran's hypertension was related to his military service, to include his exposure to herbicides while serving in the Republic of Vietnam.  As rationale for the opinion, the examiner reported that upon a review of the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it became abundantly clear that based on the results of their epidemiologic study, evidence suggested that there was an association between exposure to herbicides and the outcome, but a firm conclusion was limited because of chance, bias, and confounding variables that may have impacted the study results, and such variables could not be ruled out with confidence.  The examiner further reported that their study conclusions stated that there was "limited or suggestive evidence of an association" between exposure to Agent Orange and hypertension; thus, because there was no conclusive scientific evidence of an association between Agent Orange exposure and hypertension, it was less likely as not that the Veteran's hypertension was related to his military service, to include his exposure to herbicides while serving in the Republic of Vietnam. 

Thereafter, in October 2016, the Board requested VHA expert opinion.  In this regard, the Board determined that an opinion from a specialist was necessary as the July 2008, September 2009, September 2011, and March 2016 VA medical opinions were not legally adequate to resolve the Veteran's claim.  Here, the Board noted that, with respect to the September 2009 VA examiner's opinion, it was not clear how the pre-existence of hypertension could itself preclude any later aggravation by the Veteran's diabetes mellitus.  Additionally, the Board found that, notwithstanding such examiner's statement about the absence of microalbuminuria, other laboratory findings may have indicated a much earlier inception of diabetes mellitus, even if not diagnosed at the time, contemporaneous to the 2001 diagnosis of hypertension.  In this regard, the Board reported that VA laboratory test reports showed findings for uric acid of 9.7 mg/DL in February 2001, which was noted as being high and out of range; and such laboratory findings of elevated uric acid may be associated with diabetic renal complications, hypertension, and gout.  The Board further reported that other VA laboratory findings included a glomular filtration (EGFR) rate of 79.7 mL/min/1.73m2 in July 2007; 79.4 in April 2008; 66.5 in July 2008; and 79.4 in July and August 2008.  The Board also indicated that VA laboratory findings in July 2008 included urea nitrogen of 24 mg/dL (high) and creatinine of 1.4 (high).  Furthermore, with respect to the March 2016 VA examiner's opinion, the Board indicated that it was unclear as to whether the cited published material and the examiner's opinion were equivalent with respect to the likelihood that the etiology of the Veteran's hypertension was related to service, to include his exposure to herbicide agents.  

In light of such, the Board requested a VHA opinion as to whether the Veteran's hypertension was related to his in-service presumed exposure to herbicide agents, or was caused or aggravated by his service-connected diabetes mellitus, type II, or any renal insufficiency of diabetic pathology/diabetic nephropathy, or any other diabetic renal or other diabetic disease present.  

In response, a September 2017 VHA internal medicine physician opined that it was as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  As rationale for the opinion, the VHA physician reported that the Veteran had a long history of diabetes mellitus.  Here, the VHA physician noted that diabetes mellitus is known to damage the basement membrane in the kidneys leading to albuminuria, elevated blood urea nitrogen (BUN) levels, and creatinine.  The VHA physician further noted that damage to the basement membrane lead to diabetic kidney disease.  Additionally, he indicated that diabetes mellitus was known to aggravate hypertension by causing diabetic kidney disease.  The VHA physician further stated that the Veteran had various laboratory tests which revealed elevated BUN levels and creatinine readings consistent with diabetic kidney disease (also known as nephropathy).  He noted that diabetic kidney disease was a common complication associated with a long history of diabetes mellitus.  The VHA physician concluded that the Veteran's hypertension baseline was mild and diabetes mellitus aggravation was moderate. 

The Board finds that the September 2017 opinion provided by the VHA internal medicine physician is highly probative regarding a connection between the Veteran's hypertension and his service-connected diabetes mellitus, type II.  In this regard, the opinion reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that his hypertension is aggravated by his service-connected diabetes mellitus, type II.  Consequently, service connection for hypertension is warranted.  38 U.S.C.A. 5107; 38 C.F.R.  § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is granted. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his gout was caused or aggravated by his now service-connected hypertension and/or medication taken for such disease. 

In this regard, the record contains a September 2011 VA medical opinion in which the examiner opined that it was less as likely as not that the Veteran's hypertension, or medications he had taken to treat such disease, caused or aggravated his gout.  

As rationale for the opinion, the examiner reported that literature had shown that, while there was a direct relationship between urate concentration and blood pressure in animals, such relationship had not been fully established in humans.  The examiner further reported that the association between gout and hypertension had been documented since the 19th century, and research between the 1950s and 1960s showed that 20-40 percent of hypertensive individuals also had gout.  Additionally, she indicated that recent studies had reported higher rates of co-morbid hypertension in patients with gout: retrospective analysis of 9,482 United States gout patients found that 57.9  percent had concurrent hypertension.  The examiner further reported that the Third National Health and Nutrition Examination Survey, a survey of a representative sample of the United States civilian population, found a prevalence of hypertension or medication use for such in 69.1 percent of patients with gout as compared to 30.3 percent without gout.  

The examiner noted that studies had reported a relationship between serum urate levels and a variety of cardiovascular conditions including hypertension; and the significance of such relationship had been controversial, with experts arguing that the correlation between serum urate levels and established cardiovascular risk factors meant that the relatedness was likely to be an association rather than causal, and that hyperuricemia was a marker of disease, but did not directly cause it.  She also observed that the prevalence of individual metabolic abnormalities (e.g., hypertension or medication to control blood pressure) was substantially higher among those with gout than those without.  Furthermore, the examiner reported that the literature had also shown that individuals with hypertension showed impaired tubular secretion of urate, suggesting a mechanism for hyperuricemia; hence, gout development in such people.  

The examiner also indicated that, while some antihypertensive medications could make certain health conditions worse, such as gout, the Veteran's medications for hypertension, including Labetalol, Lisinopril, and Terazosin did not have the side effect of gout.  Here, the examiner indicated that Labetalol had side effects of worsening symptoms of asthma, other lung diseases, but not gout.  The examiner further indicated that Lisinopril had side effects of persistent dry hacking cough, dry mouth, and lightheadedness, but it did not have the side effects of gout development.  The examiner noted that Terazosin, which is an alpha blocker, could cause dizziness when standing up, headache, weakness, and drowsiness, but it had no side effect of gout development.  The examiner reported that loop thiazide diuretics, which are recommended as first-line therapy in most patients with hypertension, may cause hyperuricemia, which could in turn, lead to the development of secondary gout; however, the Veteran was not on any loop diuretics to treat his hypertension. 

The Board finds that an addendum opinion is necessary to decide the Veteran's claim.  Here, with respect to whether the Veteran's hypertension caused or aggravated his gout, the September 2011 VA examined failed to provide a well-reasoned rationale.  Rather, the examiner provided general statements regarding the relationship between hypertension and gout, but did not specifically opine whether there was a relationship between the Veteran's hypertension and gout.  See Nieves-Rodriguez, supra.  As such, an addendum opinion addressing both the causation and aggravation prongs in regard to the relationship between the Veteran's now service-connected hypertension and his gout is needed.  

Furthermore, with respect to whether the medications the Veteran takes to treat his hypertension caused or aggravated his gout, while the September 2011 VA examiner provided an adequate opinion as to whether such caused his gout, she failed to provide an opinion and well-reasoned rationale as to whether such medications aggravated his gout.  See Nieves-Rodriguez, supra.  As such, an addendum opinion addressing the aggravation prong in regard to the relationship between the medications the Veteran takes to treat his now service-connected hypertension and his gout is needed.  


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who rendered the September 2011 opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the September 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should offer an addendum opinion addressing the following inquiries:

(A) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's gout is caused OR aggravated by his service-connected hypertension?  In this regard, the examiner should consider whether this specific Veteran's gout is caused or aggravated by his hypertension.  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

(B) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's gout is aggravated by the medications he takes to treat his service-connected hypertension?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the April 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


